Exhibit 10.1

 

EXECUTION COPY

 

Date Executive First Received this Agreement: October 28, 2009

 

Separation and General Release Agreement

 

This Separation and General Release Agreement (the “Agreement”) is made as of
this 13th day of November 2009 by and among GT Solar Incorporated (f/k/a GT
Equipment Technologies, Inc., and referred to throughout this Agreement as the
“Company”) and Thomas M. Zarrella (“Executive,” and together with the Company,
the “Parties”).

 

WHEREAS, Executive has been employed by the Company under terms set forth in
that certain Employment Agreement dated December 30, 2005 (the “Employment
Agreement”);

 

WHEREAS, Executive’s employment with the Company has ended (the “Separation”)
effective as of October 28, 2009 (the “Separation Date”);

 

WHEREAS, Executive has been granted options (the “Stock Options”) (i) to
purchase 159,103 shares of common stock (the “Common Stock”) of GT Solar
International, Inc., the holder of majority of the outstanding capital stock of
the Company (“Parent”), pursuant to that Stock Option Agreement dated as of
December 21, 2007 (the “Stock Option Agreement”) and (ii) to purchase 254,047
shares of Common Stock effective September 1, 2009 (no agreement with respect to
this grant has been executed by Executive), none of which have vested;

 

WHEREAS, Executive has been granted restricted stock units (the “RSUs”)
(i) issuable for 400,000 shares of Common Stock pursuant to that Restricted
Stock Unit Agreement dated as of February 12, 2009 (the “RSU Agreement”), none
of which have vested, and (ii) issuable for 133,374 shares of Common Stock
effective September 1, 2009 (no agreement with respect to this grant has been
executed by Executive), none of which have vested;

 

WHEREAS, Executive has been granted 173,496.2 Class A Shares (the “Class A
Holdings Shares”), 175,831.9 Class B Shares (the “Class B Holdings Shares”) and
79,768.7 Class C Shares  (the “Class C Holdings Shares,” and together with the
Class A Holdings Shares and the Class B Holdings Shares, the “Holdings Shares”)
in GT Solar Holdings, LLC (“Holdings”) pursuant to the Limited Liability Company
Agreement of GT Solar Holdings, dated as of December 30, 2005 (the “LLC
Agreement”);

 

WHEREAS, in August 2009, the Board of Directors of the Parent approved
Executive’s participation in the Parent’s Fiscal Year 2010 Executive Incentive
Program (the “EIP”);

 

WHEREAS, Executive has certain rights with respect to amounts contributed under
the Company’s 401(k) Plan (the “401(k) Plan”); and

 

WHEREAS, the Parties desire to enter into this Agreement in order to set forth
the definitive rights and obligations of the Parties in connection with the
Separation.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual covenants, commitments and
agreements contained herein, and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the Parties intending
to be legally bound hereby agree as follows:

 

1.                                      Acknowledgment of Separation.  The
Parties acknowledge and agree that the Separation is effective as of October 28,
2009.

 

2.                                      Resignation of Offices.  Effective as of
the Separation Date, Executive voluntarily resigns his position as President and
Chief Executive Officer of the Company, and from any and all other offices or
manager positions which he holds at the Company, Parent, or the Company’s
subsidiaries.  Effective as of the date hereof, Executive voluntarily resigns
his position as a Director of the Parent and the Company and all board positions
which he holds at any subsidiaries of the Company.

 

3.                                      Executive’s Acknowledgment of
Consideration.  Executive specifically acknowledges and agrees that certain of
the obligations created and payments made to him by the Company and/or the
Parent under this Agreement are promises and payments to which he is not
otherwise entitled under any law or contract.

 

4.                                      Payments and Benefits Upon and After the
Separation.

 

(a)                                  Final Pay.  On the next regular payroll
date following the date of this Agreement, Executive shall receive a lump sum
payment of any and all then-outstanding final wages for services performed for
the Company through and including the Separation Date plus any and all
then-outstanding accrued and unused vacation, minus, in each case, applicable
federal, state and local tax withholdings.

 

(b)                                 Severance Benefits.  Upon the effectuation
of this Agreement as required by Section 13 hereof, Executive (or his heirs or
assigns) shall become entitled to receive the severance benefits described below
in Sections 4(b)(i) and 4(b)(ii) (the “Severance Benefits”).

 


(I)                                     SEVERANCE PAY.  EXECUTIVE SHALL BE
ENTITLED TO RECEIVE SEVERANCE PAYMENTS TOTALING $425,000, REPRESENTING TWELVE
MONTHS OF EXECUTIVE’S BASE SALARY AT THE RATE IN EFFECT AS OF THE SEPARATION
DATE, MINUS APPLICABLE FEDERAL, STATE AND LOCAL TAX WITHHOLDINGS.  PAYMENTS
SHALL BE MADE IN TWENTY-SIX EQUAL INSTALLMENTS PAYABLE ON A BI-WEEKLY BASIS IN
ACCORDANCE WITH COMPANY’S CUSTOMARY PAYROLL PRACTICES (THE “SEVERANCE PAYMENTS”)
BEGINNING ON THE FIRST PAYROLL DATE IMMEDIATELY FOLLOWING THE EXPIRATION OF THE
REVOCATION PERIOD.


 


(II)                                  MEDICAL AND DENTAL INSURANCE BENEFITS. 
EXECUTIVE SHALL BE ENTITLED TO RECEIVE CONTINUATION, AT THE COMPANY’S EXPENSE,
OF THE MEDICAL AND DENTAL INSURANCE BENEFITS TO WHICH EXECUTIVE WAS ENTITLED
DURING THE COMPANY’S FISCAL YEAR 2010 PRIOR TO THE SEPARATION DATE, FOR A PERIOD
EQUAL TO THE LESSER OF (X) TWELVE MONTHS FOLLOWING THE SEPARATION DATE, OR
(Y) THE PERIOD ENDING ON THE DATE EXECUTIVE FIRST BECOMES ENTITLED TO RECEIVE
SIMILAR BENEFITS, FOLLOWING COMPLETION OF ANY WAITING PERIOD, UNDER ANY PLAN
MAINTAINED BY ANY PERSON FOR WHOM EXECUTIVE PROVIDES SERVICES AS AN EMPLOYEE OR
OTHERWISE.


 


2

--------------------------------------------------------------------------------



 

(c)                                  COBRA and COBRA Premium Payments. 
Effective as of the Separation Date, as required by the continuation coverage
provisions of Section 4980B of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”), Executive shall be offered the opportunity to elect
continuation coverage under the group medical plan(s) of the Company (“COBRA
coverage”) at the Company’s expense for up to 12 months following the Separation
Date and at Executive’s expense thereafter, if required, subject to the
provisions of COBRA coverage in effect at that time.  The Company shall provide
Executive with the appropriate COBRA coverage notice and election form for this
purpose.  Executive shall notify the Company within two weeks of any change in
his circumstances that would warrant discontinuation of his COBRA coverage and
benefits (including but not limited to Executive’s receipt, following completion
of any waiting period, of group medical benefits from any other employer).  The
existence and duration of Executive’s rights and/or the COBRA rights of any of
Executive’s eligible dependents shall be determined in accordance with
Section 4980B of the Code.

 

(d)                                 Stock Options.  Executive acknowledges and
agrees that:

 


(I)                                     AS OF THE SEPARATION DATE, EXECUTIVE
HELD THE STOCK OPTIONS AND NO OTHER OPTIONS TO PURCHASE SHARES OF COMMON STOCK
OF PARENT OR THE COMPANY;


 


(II)                                  PURSUANT TO THE TERMS OF THE STOCK OPTION
AGREEMENT, AS OF THE SEPARATION DATE (A) STOCK OPTIONS COVERING 72,922 SHARES OF
COMMON STOCK HAVE VESTED, AND (B) STOCK OPTIONS COVERING THE BALANCE OF THE
86,181 SHARES OF COMMON STOCK UNDER THE STOCK OPTION AGREEMENT SHALL
AUTOMATICALLY EXPIRE AND BE FORFEITED AND CANCELLED;


 


(III)                               ALL OF THE STOCK OPTIONS GRANTED IN 2009
SHALL AUTOMATICALLY EXPIRE AND BE FORFEITED AND CANCELLED; AND


 


(IV)                              THE STOCK OPTIONS COVERING THOSE SHARES OF
COMMON STOCK REFERENCED IN THE PRECEDING CLAUSE (II)(A) THAT ARE VESTED AS OF
THE SEPARATION DATE SHALL BE AND CONTINUE TO BE EXERCISABLE UNTIL THE DATE THAT
IS SIXTY (60) DAYS AFTER THE SEPARATION DATE, WHEREUPON SUCH VESTED STOCK
OPTIONS SHALL AUTOMATICALLY EXPIRE TO THE EXTENT NOT THEN EXERCISED.


 

(e)                                  RSUs.  Executive acknowledges and agrees
that:

 


(I)                                     AS OF THE SEPARATION DATE, EXECUTIVE
HELD THE RSUS AND NO OTHER RESTRICTED STOCK UNITS OF PARENT OR THE COMPANY; AND


 


(II)                                  AS OF THE SEPARATION DATE (A) NONE OF THE
RSUS HAVE VESTED, AND (B) ALL OF THE RSUS SHALL AUTOMATICALLY BE FORFEITED AND
CANCELLED.


 

(f)                                    Holdings Shares.  Executive acknowledges
and agrees that (i) Executive holds the Holdings Shares and no other equity
interests in Holdings, (ii) pursuant to the terms of the LLC Agreement, as of
the Separation Date (A) 131,873.9 of the Class B Holdings Shares have vested and
shall be subject to repurchase by Holdings in accordance with Sections
3.2(b)(iv) and 3.9 of the LLC Agreement, and (B) the balance of the 43,958.0
Class B Holdings Shares shall automatically expire and be forfeited and
cancelled as of the Separation Date, and (iii) pursuant to the terms of the LLC
Agreement, the Class A Holdings Shares and the Class C Holdings Shares are not
subject to forfeiture or cancellation as of the Separation Date and Executive
shall continue to hold the Class A Holdings Shares and Class C Holdings Shares

 

3

--------------------------------------------------------------------------------


 

following the Separation Date in accordance with the terms of the LLC
Agreement.  Executive also acknowledges and agrees that the terms and provisions
of that letter agreement between Executive and Holdings, dated as of July 29,
2008, regarding distributions in respect of the Holdings Shares, remains in full
force and effect.

 

(g)                                 Special Payment.  Executive shall be
entitled to receive a special payment of $350,000, minus applicable federal,
state and local tax withholdings.  Such payment shall be made in a lump sum
within five (5) business days after the expiration of the Revocation Period. 
Such payment does not represent any payment on or settlement with respect to any
of the Stock Options or RSU’s which were forfeited and cancelled pursuant to
this Agreement or with respect to any other agreement or arrangement between
Executive and the Company, the Parent and/or any of their respective
subsidiaries.

 

(h)                                 Legal Expenses.  The Company shall promptly
pay all attorneys’ fees and expenses (not to exceed $20,000 in the aggregate)
actually incurred by Executive and invoiced to the Company in connection with
the Separation and the negotiation of this Agreement.

 

(i)                                     Indemnification.  The Company represents
that the Parent’s Board of Directors is considering approval of an
Indemnification Agreement for its directors, and the Company agrees that if the
Board of Directors of the Parent approves an Indemnification Agreement (with or
without modifications) for its directors prior to October 28, 2010, the Parent
will promptly enter into an Indemnification Agreement with Executive, relating
to his service as a director, in the form approved by its Board of Directors.

 

(j)                                     Internal Revenue Code Section 409A.  The
intent of the Parties is that payments and benefits under this Agreement comply
with Code Section 409A and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. 
In no event whatsoever shall the Company be liable for any additional tax,
interest or penalty that may be imposed on Executive by Code Section 409A or
damages for failing to comply with Code Section 409A.  For purposes of Code
Section 409A, Executive’s right to receive any installment payment pursuant to
this Agreement shall be treated as a right to receive a series of separate and
distinct payments.

 

(k)                                  The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any setoff, counterclaim, recoupment, defense
or other claim, right or action which the Company may have against Executive or
others.  In no event shall Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to Executive
under any of the provisions of this Agreement, and such amounts shall not be
reduced whether or not Executive obtains other employment.

 

5.                                      Confidential Information;
Non-Competition; Non-Solicitation. Executive represents, warrants and covenants
that, during his employment with the Company, he has complied in all respects
with all of the provisions of the Confidentiality and Non-Competition Agreement
dated December 30, 2005 (the “Restrictive Covenant Agreement”)

 

4

--------------------------------------------------------------------------------


 

between the Company and Executive, and Executive agrees to continue to comply
with and be bound by the Restrictive Covenant Agreement from and after the
Separation in accordance with the terms thereof.

 

6.                                      General Release and Waiver.


 

(a)                                  General Release.  Executive, for and on
behalf of himself and each of his heirs, executors, administrators, personal
representatives, successors and assigns, to the maximum extent permitted by law,
hereby acknowledges full and complete satisfaction of and fully and forever
releases, acquits and discharges (A) each of the Fully Released Parties , from
any and all claims, demands, suits, causes of action, liabilities, obligations,
judgments, orders, debts, liens, contracts, agreements, covenants and causes of
action of every kind and nature, whether known or unknown, suspected or
unsuspected, concealed or hidden, vested or contingent, in law or equity,
existing by statute, common law, contract or otherwise, which have existed, may
exist or do exist, through and including the execution and delivery by Executive
of this Agreement (but not including Executive’s or the Company’s performance
under this Agreement) (collectively, the “Released Claims”), and (B) each of the
Employment Related Released Parties from any and all Released Claims arising out
of Executive’s application for and employment with the Company, Parent and their
respective subsidiaries, his being a director, officer or employee of the
Company, Parent and their respective subsidiaries, or the Separation, including,
without limitation in each case (A) and (B), any of the foregoing arising out of
or in any way related to or based upon:

 


(I)                                     EXECUTIVE’S APPLICATION FOR AND
EMPLOYMENT WITH THE COMPANY, PARENT AND THEIR RESPECTIVE SUBSIDIARIES, HIS BEING
A DIRECTOR, OFFICER OR EMPLOYEE OF THE COMPANY, PARENT AND THEIR RESPECTIVE
SUBSIDIARIES, OR THE SEPARATION;


 


(II)                                  ANY AND ALL CLAIMS IN TORT OR CONTRACT,
AND ANY AND ALL CLAIMS ALLEGING BREACH OF AN EXPRESS OR IMPLIED, OR ORAL OR
WRITTEN, CONTRACT, POLICY MANUAL OR EMPLOYEE HANDBOOK;


 


(III)                               ANY ALLEGED MISREPRESENTATION, DEFAMATION,
INTERFERENCE WITH CONTRACT, INTENTIONAL OR NEGLIGENT INFLICTION OF EMOTIONAL
DISTRESS, SEXUAL HARASSMENT, NEGLIGENCE OR WRONGFUL DISCHARGE; OR


 


(IV)                              ANY FEDERAL, STATE OR LOCAL STATUTE, ORDINANCE
OR REGULATION, INCLUDING BUT NOT LIMITED TO THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1987, AS AMENDED.


 

“Fully Released Parties” shall mean each of the Company, the Parent, GT Solar
Holdings, LLC, GFI Energy Ventures, LLC and their respective subsidiaries,
together with the past and present directors, members, officers, employees and
attorneys of the foregoing and the respective successors and assigns of the
foregoing.

 

“Employment-Related Released Parties” means the respective past and present
direct and indirect stockholders, directors, members, partners, officers,
employees, attorneys, agents, affiliates and representatives of each Fully
Released Party and their respective heirs, executors,

 

5

--------------------------------------------------------------------------------


 

administrators, personal representatives, successors and assigns; provided, in
each case, a Fully Released Party shall not be deemed an Employment-Related
Released Party.

 

“Releasees” shall mean the Fully Released Parties and the Employment-Related
Released Parties.

 

(b)                                 Acknowledgment of Waiver;  Disclaimer of
Benefits.  Executive acknowledges and agrees that he is waiving all rights to
sue or obtain equitable, remedial or punitive relief from any or all Releasees
of any kind whatsoever, including, without limitation, reinstatement, back pay,
front pay, attorneys’ fees and any form of injunctive relief.  Notwithstanding
the foregoing, Executive further acknowledges that he is not waiving and is not
being required to waive any right that cannot be waived by law, including the
right to file a charge or participate in an administrative investigation or
proceeding; provided, however, that Executive disclaims and waives any right to
share or participate in any monetary award resulting from the prosecution of any
such charge or investigation.

 

(c)                                  Effect of Release and Waiver.  Executive
understands and intends that this Section 6 constitutes a general release of all
claims to the extent provided in Section 6(a), above, and that no reference
therein to a specific form of claim, statute or type of relief is intended to
limit the scope of such general release and waiver.  Notwithstanding the
foregoing or any other provision contained herein, Executive does not release
any of the following (and none of the following is included in the definition of
“Claim”):

 


(I)                                     CLAIMS THAT EXECUTIVE MAY HAVE AGAINST
THE COMPANY OR THE PARENT FOR REIMBURSEMENT OF ORDINARY AND NECESSARY BUSINESS
EXPENSES INCURRED BY HIM DURING THE COURSE OF HIS EMPLOYMENT;


 


(II)                                  CLAIMS THAT ARISE AFTER THE DATE OF THIS
AGREEMENT;


 


(III)                               ANY ACCRUED AND VESTED RIGHTS OR
ENTITLEMENTS THAT EXECUTIVE HAS UNDER ANY APPLICABLE WRITTEN (A) PLAN,
(B) POLICY, (C) PROGRAM OR (D) ARRANGEMENT OF, OR (E) OTHER WRITTEN AGREEMENT,
INCLUDING THIS AGREEMENT, WITH, THE COMPANY, THE PARENT OR THE COMPANY’S
SUBSIDIARIES; AND


 


(IV)                              EXECUTIVE’S RIGHT TO BE INDEMNIFIED AND TO
HAVE HIS EXPENSES ADVANCED BY THE PARENT (A) AS SET FORTH IN THE PARENT’S
AMENDED AND RESTATED CERTIFICATE OF INCORPORATION AS IN EFFECT ON THE DATE OF
THIS AGREEMENT, (B) AS REQUIRED UNDER APPLICABLE LAW OR (C) AS PERMITTED
PURSUANT TO THE COMPANY’S AND/OR THE PARENT’S DIRECTORS’ AND OFFICER’S LIABILITY
INSURANCE POLICIES, IN EACH CASE WITH RESPECT TO ANY LIABILITY AND/OR EXPENSES
HE INCURS OR INCURRED AS AN EMPLOYEE, OFFICER AND/OR DIRECTOR OF THE COMPANY,
THE PARENT AND/OR ANY OF THEIR RESPECTIVE SUBSIDIARIES;


 


(V)                                 ANY RIGHT OR ENTITLEMENT EXECUTIVE MAY HAVE
TO OBTAIN CONTRIBUTION AS PERMITTED BY LAW IN THE EVENT OF ENTRY OF JUDGMENT
AGAINST HIM AS A RESULT OF ANY ACT OR FAILURE TO ACT FOR WHICH HE, THE COMPANY,
THE PARENT AND/OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR EMPLOYEES ARE JOINTLY
LIABLE AND ONLY IN THE EVENT AND TO THE EXTENT THAT THE PARENT’S INDEMNIFICATION
OBLIGATIONS FOR THE BENEFIT OF EXECUTIVE UNDER THE PARENT’S AMENDED

 

6

--------------------------------------------------------------------------------


 


AND RESTATED CERTIFICATE OF INCORPORATION AS IN EFFECT ON THE DATE OF THIS
AGREEMENT ARE DETERMINED BY THE FINAL JUDGMENT OF A COURT OF COMPETENT
JURISDICTION TO BE UNENFORCEABLE WITH RESPECT TO SUCH JUDGMENT.


 

(d)                                 Waiver of Unknown Claims.  Executive
expressly waives all rights afforded by any statute which limits the effect of a
release with respect to unknown claims.  Executive understands the significance
of his release of unknown claims and his waiver of statutory protection against
a release of unknown claims.

 

(e)                                  The Company hereby represents and warrants
to Executive that, as of the date of this Agreement, neither the Company nor the
Parent is aware of any facts and circumstances relating to his employment by the
Company and/or its affiliates which would form the basis for the Company and/or
its affiliates to assert any claim against Executive for any reason relating to
his employment by the Company and/or its affiliates or the Separation and, at
the date hereof, the Company and the Parent have no intention of asserting any
such claim against Executive.


 

7.                                      Executive’s Representations and
Covenants Regarding Actions.  Executive represents, warrants and covenants to
each of the Releasees that at no time prior to or contemporaneous with his
execution of this Agreement has he knowingly engaged in any wrongful conduct
against, on behalf of or as the representative or agent of the Company, the
Parent and/or their respective subsidiaries.  Executive further represents,
warrants and covenants to each of the Releasees that at no time prior to or
contemporaneous with his execution of this Agreement has he filed or caused or
knowingly permitted the filing or maintenance, in any state, federal or foreign
court, or before any local, state, federal or foreign administrative agency or
other tribunal, any charge, claim or action of any kind, nature and character
whatsoever (“Claim”), known or unknown, suspected or unsuspected, which he may
now have or has ever had against the Releasees which is based in whole or in
part on any matter referred to in Section 6(a) above; and, subject to the
Company’s performance under this Agreement, to the maximum extent permitted by
law Executive is prohibited from filing or maintaining, or causing or knowingly
permitting the filing or maintaining, of any such Claim in any such forum. 
Executive hereby grants the Company and the Parent his perpetual and irrevocable
power of attorney with full right, power and authority to take all actions
necessary to dismiss or discharge any such Claim.  Executive further covenants
and agrees that he will not encourage any person or entity, including but not
limited to any current or former employee, officer, director or stockholder of
the Company or the Parent, to institute any Claim against the Releasees or any
of them, and that except as expressly permitted by law or administrative policy
or as required by legally enforceable order he will not aid or assist any such
person or entity in prosecuting such Claim.

 

8.                                      No Disparaging Remarks.  Executive
hereby covenants to each of the Releasees and agrees that he shall not, directly
or indirectly, make or solicit or encourage others to make or solicit any
disparaging remarks concerning the Releasees, or any of their products,
services, businesses, reputation, goodwill or activities.  The Company hereby
covenants to Executive that it will instruct the officers and directors of the
Company and the Parent who hold such positions on the date of this Agreement
that they shall not, directly or indirectly, make or solicit or encourage others
to make or solicit any disparaging remarks concerning the Executive. 

 

7

--------------------------------------------------------------------------------


 

Nothing in this Section 8 will prevent either Party from making a truthful
statement (i) in response to a statement by the other Party that violates this
Section 8, (ii) to the extent necessary with respect to any litigation,
arbitration or mediation, including without limitation, any litigation,
arbitration or mediation to enforce this Agreement, (iii) to the extent required
by law or by any court or by any governmental, administrative or regulatory body
with apparent jurisdiction to order such Party to disclose or make accessible
such information, or (iv) to the other Party.

 

9.                                      No Conflict of Interest.  Executive
hereby covenants and agrees that he shall not, directly or indirectly, incur any
obligation or commitment, or enter into any contract, agreement or
understanding, whether express or implied, and whether written or oral, which
would be in conflict with his obligations, covenants or agreements hereunder or
which could cause any of his representations or warranties made herein to be
untrue or inaccurate

 

10.                               Executive’s Business and Litigation Assistance
and Cooperation.

 

(a)                                  Executive’s Business Assistance and
Cooperation.  Executive shall make himself reasonably available to assist and
cooperate with the Company, the Parent and/or their respective subsidiaries in
connection with any internal and/or independent review of the policies,
procedures and activities of the Company, the Parent and/or their respective
subsidiaries in respect of all periods during which Executive was employed by
the Company or any of its subsidiaries.  To the extent that Executive provides
any services to the Company, the Parent and/or their respective subsidiaries
after December 1, 2009 that exceed 100 hours, the Company shall pay Executive
for such assistance and cooperation a consulting fee at the rate of $400 per
hour; provided, however, that (x) the Company shall not be required to
compensate Executive for any assistance or cooperation relating to or arising
from any litigation, arbitration, government or any other administrative
proceeding involving the Company and/or other Releasees (each, a “Proceeding”)
in which Executive is also named as a defendant and (y) for purposes of
calculating the 100 hours of assistance and  cooperation, no assistance or
cooperation described in the foregoing clause (x) shall be included.  Any travel
time shall be compensated at 50% of this hourly rate unless Executive is
actively working during such travel time.

 

(b)                                 Executive’s Litigation Assistance and
Cooperation.  Executive acknowledges and affirms his understanding that he may
be a witness in a Proceeding.  Executive hereby covenants and agrees to testify
truthfully in any and all such Proceedings.  Executive further covenants and
agrees, upon prior notice, to make himself reasonably available to and otherwise
reasonably assist and cooperate with the Company and/or such other Releasees and
with its or their respective attorneys and advisors in connection with any such
Proceeding.  Executive shall not be compensated for any of his time spent
testifying or preparing to testify in any dispute involving the Company or any
Releasee in a Proceeding, but otherwise shall receive consulting fees pursuant
to Section 10(a) above.

 

(c)                                  The Company will make all reasonable
efforts to insure when seeking assistance and cooperation that Executive’s
assistance and cooperation pursuant to Sections 10(a) and 10(b) above will not
materially interfere with (A) Executive’s employment and business
responsibilities and obligations or (B) Executive’s important personal
obligations.

 

8

--------------------------------------------------------------------------------


 

(d)           Executive’s Expenses.  Executive shall be entitled to
reimbursement for Demonstrably Lost Wages, and to reimbursement of any
reasonable, pre-approved out-of-pocket expenses for travel, lodging, meals and
other transportation, in each case incurred by him in relation to any assistance
and cooperation supplied by Executive as described in this Section 10. 
“Demonstrably Lost Wages” means, to the extent Executive is employed in a
full-time position with an employer (other than himself or an entity he directly
or indirectly owns or controls) and must take an unpaid leave of absence to
provide any assistance or cooperation relating to or arising from any Proceeding
in which Executive is also named as a defendant, the lesser of (A) the wages
that Executive lost as a result of taking such unpaid leave of absence as set
forth in a written statement to the Company from Executive’s full-time employer
or (B) $400 per hour.

 

11.          Return of Corporate Property; Conveyance of Information.

 

(a)           Company Property.  Upon his Separation, Executive hereby covenants
and agrees to immediately return all documents, keys, credit cards (without
further use thereof), and all other items which are the property of the Company,
the Parent and/or their respective subsidiaries and/or which contain
confidential information; and, in the case of documents, to return any and all
materials of any kind and in whatever medium evidenced, including, without
limitation, all hard disk drive data, diskettes, microfiche, photographs,
negatives, blueprints, printed materials, tape recordings and videotapes. 
Notwithstanding anything to the contrary contained herein, and provided that
such items do not contain or reflect Confidential Information as defined in the
Restrictive Covenant Agreement, Executive will be entitled to retain (i) papers
and other materials of a personal nature, including without limitation personal
photographs, personal correspondence, personal diaries, personal calendars and
personal rolodexes, personal phone books and files relating to his personal
affairs, (ii) information showing Executive’s compensation or relating to his
reimbursement of business related expenses, (iii) information Executive
reasonably believes may be needed for the planning and preparation of his
personal tax returns and (iv) copies of Company plans and agreements relating to
Executive’s employment with or separation from the Company.  In addition,
Executive will be entitled to retain his mobile phone/personal communications
device.

 

(b)           Information.  Executive hereby acknowledges and affirms that he
possesses intellectual information regarding the Company, the Parent and their
respective subsidiaries and their businesses, operations, and customer
relationships.  In addition to the obligation to turn over any physical
embodiment of such information as defined in the Federal Rules of Civil
Procedure and pursuant to Section 11(a), above, and to keep such information
strictly confidential pursuant to Section 5, above, Executive agrees to make
himself available from time to time at the request of the Company, the Parent or
their respective subsidiaries (during normal business hours and with reasonable
prior notice) to discuss and disseminate such information and to otherwise
cooperate with the efforts of the Company, the Parent or their respective
subsidiaries relating thereto.

 

12.          Remedies.  Executive hereby acknowledges and affirms that in the
event of any breach by Executive of any of his covenants, agreements and
obligations under Sections 5 through 8 of this Agreement, monetary damages would
be inadequate to compensate the Releasees or any of them.  Accordingly, in
addition to other remedies which may be available to

 

9

--------------------------------------------------------------------------------


 

the Releasees hereunder or otherwise at law or in equity, (i) any of the Company
or the Parent shall be entitled to specifically enforce such covenants,
obligations and restrictions through injunctive and/or equitable relief, in each
case without the posting of any bond or other security with respect thereto and
(ii) any Releasee shall be entitled to specifically enforce the covenants,
obligations and restrictions set forth in Sections 6 through 8 through
injunctive and/or equitable relief, in each case without the posting of any bond
or other security with respect thereto.  Further, in the event of such breach by
Executive which is not cured (if curable) within 20 days after the Executive
receives notice from the Company or the Parent (in case of clause (i)) or any
Releasee (in case of clause (ii)) describing such breach in reasonable detail,
to the maximum extent permitted by applicable law, (x) all payments and benefits
made or to be made to Executive under this Agreement shall be eliminated, and
(y) Executive shall be required to (a) return all but $100 of any consideration
paid by the Company under this Agreement, and (b) pay all legal fees and costs
of the Releasees associated with any injunctive or enforcement actions
successfully undertaken by the Releasees.  Should any provision hereof be
adjudged to any extent invalid by any tribunal of competent jurisdiction, each
provision shall be deemed modified to the minimum extent necessary to render it
enforceable.

 

13.          Acknowledgment of Voluntary Agreement;  ADEA Compliance.  Executive
acknowledges that he has entered into this Agreement freely and without
coercion, that he has been advised by the Company to consult with counsel of his
choice, that he has had adequate opportunity to so consult, and that he has been
given all time periods required by law to consider this Agreement, including but
not limited to the 21-day period required by the ADEA.  Executive understands
that he may execute this Agreement less than 21 days from its receipt from the
Company, but agrees that such execution will represent his knowing waiver of
such 21-day consideration period. Executive further acknowledges that within the
7-day period following his execution of this Agreement (the “Revocation Period”)
he shall have the unilateral right to revoke this Agreement, and that the
Company’s obligations hereunder shall become effective only upon the expiration
of the Revocation Period without Executive’s revocation hereof.  In order to be
effective, notice of Executive’s revocation of this Agreement must be received
by the Company on or before the last day of the Revocation Period.

 

14.          Complete Agreement; Inconsistencies.  This Agreement, including the
Employment Agreement, Restrictive Covenant Agreement, Stock Option Agreement,
RSU Agreement, the LLC Agreement and any other documents referenced herein,
constitute the complete and entire agreement and understanding of the Parties
with respect to the subject matter hereof, and supersede in their entirety any
and all prior understandings, commitments, obligations and/or agreements,
whether written or oral, with respect thereto; it being understood and agreed
that this Agreement, including the mutual covenants, agreements, acknowledgments
and affirmations contained herein, is intended to constitute a complete
settlement and resolution of all matters set forth in Section 6 hereof.

 

15.          No Strict Construction.  The language used in this Agreement shall
be deemed to be the language mutually chosen by the Parties to reflect their
mutual intent, and no doctrine of strict construction shall be applied against
any Party.

 

10

--------------------------------------------------------------------------------


 

16.          Non-Admission.  Nothing herein shall be deemed or construed to
represent an admission by the Company or the Releasees of any violation of law
or other wrongdoing with respect to Executive.

 

17.          Third Party Beneficiaries.  The Parent is an intended third party
beneficiary of Sections 5 through 8 of this Agreement, and Releasees are
intended third-party beneficiaries of Sections 6 through 8 of this Agreement,
and such Sections may be enforced by each of them in accordance with the terms
hereof in respect of the rights granted to such Releasees hereunder. 
Executive’s heirs or assigns also are intended third-party beneficiaries with
respect to the payments set forth in Section 4 of this Agreement in the event of
Executive’s death or incompetence, and this Agreement may be enforced by each of
them in accordance with the terms of that Section 4 in respect of the rights
granted to such heirs or assigns therein.  Except and to the extent set forth in
the preceding two sentences, this Agreement is not intended for the benefit of
any Person other than the Parties, and no such other Person shall be deemed to
be a third party beneficiary hereof.  Without limiting the generality of the
foregoing, it is not the intention of the Company to establish any policy,
procedure, course of dealing or plan of general application for the benefit of
or otherwise in respect of any other employee, officer, director or stockholder,
irrespective of any similarity between any contract, agreement, commitment or
understanding between the Company and such other employee, officer, director or
stockholder, on the one hand, and any contract, agreement, commitment or
understanding between the Company and Executive, on the other hand, and
irrespective of any similarity in facts or circumstances involving such other
employee, officer, director or stockholder, on the one hand, and the Executive,
on the other hand.

 

18.          Tax Withholdings.  Notwithstanding any other provision herein, the
Company shall be entitled to withhold from any amounts otherwise payable
hereunder to Executive any amounts required to be withheld in respect of
federal, state or local taxes.

 

19.          Governing Law.  All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by, and construed in accordance with, the laws of the State of New
Hampshire, without giving effect to any choice of law or conflict of law
rules or provisions that would cause the application hereto of the laws of any
jurisdiction other than the State of New Hampshire.  In furtherance of the
foregoing, the internal law of the State of New Hampshire shall control the
interpretation and construction of this Agreement, even though under any other
jurisdiction’s choice of law or conflict of law analysis the substantive law of
some other jurisdiction may ordinarily apply.

 

20.          Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall otherwise remain in full force and
effect.

 

21.          Counterparts.  This Agreement may be executed in separate
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.

 

22.          Successors and Assigns.  The Parties’ obligations hereunder shall
be binding upon their successors and assigns.  The Parties’ rights and the
rights of the other

 

11

--------------------------------------------------------------------------------


 

Releasees shall inure to the benefit of, and be enforceable by, any of the
Parties’ and Releasees’ respective successors and assigns.  The Company may
assign all rights and obligations of this Agreement to any successor in interest
to the assets of the Company.  In the event that the Company is dissolved, all
obligations of the Company under this Agreement shall be provided for in
accordance with applicable law.

 

23.          Amendments and Waivers.  No amendment to or waiver of this
Agreement or any of its terms shall be binding upon any Party unless consented
to in writing by such Party.

 

24.          Headings.  The headings of the Sections and subsections hereof are
for purposes of convenience only, and shall not be deemed to amend, modify,
expand, limit or in any way affect the meaning of any of the provisions hereof.

 

25.          Disputes.  Subject to the terms of, and any exceptions provided in,
this Agreement, any controversy or claim (including all claims pursuant to
common and statutory law) between Executive and the Company, including without
limitation, all controversies and claims relating to this Agreement or arising
out of or relating to the subject matter of this Agreement, Executive’s
employment with the Company, and/or Executive’s separation from the Company
(“Disputes”), will be resolved exclusively through binding arbitration.  The
Parties hereto each waive the right to a jury trial and each waive the right to
adjudicate their Disputes outside the arbitration forum provided for in this
Agreement, except as otherwise provided in this Agreement or required by
applicable law.  Such arbitrations will be conducted by and in accordance with
the governing rules of the American Arbitration Association.  The arbitration
will be held in the City of Manchester, State of New Hampshire, unless Executive
and the Company mutually agree otherwise.  Disputes shall be subject to the
provisions of New Hampshire Revised Statutes Annotated Chapter 542.  Nothing
contained in this Section 25 will be construed to limit or preclude a Party from
bringing any action in any court of competent jurisdiction for injunctive or
other provisional relief to compel another Party to comply with its obligations
under this Agreement or any other agreement between or among the Parties during
the pendency of the arbitration proceedings.  The fees and expenses of the
arbitrator will be borne by the Company subject to any rules of the selected
arbitration service that permit the arbitrator in his or her discretion to
require any one or more of the Parties to bear all or any portion of the fees
and expenses of the arbitrator; provided, however, that with respect to claims
that, but for this mandatory arbitration clause, could be brought against the
Company under any applicable federal or state labor or employment law
(“Employment Law”), the arbitrator will be granted and will be required to
exercise all discretion belonging to a court of competent jurisdiction under
such Employment Law to decide the Dispute, whether such discretion relates to
the provision of discovery, the award of any remedies or penalties, or
otherwise.  As to Disputes not relating to Employment Laws, the arbitrator will
have the authority to award any remedy or relief that a Court of the State of
New Hampshire could order or grant.  The decision and award of the arbitrator
will be in writing and copies thereof will be delivered to each Party.  The
decision and award of the arbitrator will be binding on all Parties.  In
rendering such decision and award, the arbitrator will not add to, subtract from
or otherwise modify the provisions of this Agreement.  Either Party to the
arbitration may seek to have the ruling of the arbitrator entered in any court
having jurisdiction thereof.  Except as otherwise specifically provided in this
Section 25, each Party agrees that it will not file suit, motion, petition or

 

12

--------------------------------------------------------------------------------


 

otherwise commence any legal action or proceeding for any matter which is
required to be submitted to arbitration as contemplated herein except in
connection with the enforcement of an award rendered by an arbitrator and except
to seek the issuance of an injunction or temporary restraining order pending a
final determination by the arbitrator.  Upon the entry of any order dismissing
or staying any action or proceeding filed contrary to the preceding sentence,
the Party which filed such action or proceeding will promptly pay to the other
Party the reasonable attorney’s fees, costs and expenses incurred by such other
Party prior to the entry of such order.  Both during and after the entire
arbitration process as contemplated herein, the arbitration itself and
information and discovery disclosed in the arbitration process (“Arbitration
Information”) shall be maintained in strictest confidence by the Parties and
their counsel and by the authorized Party to whom Arbitration Information is
disclosed.  Arbitration Information may be used, possessed, and disclosed only
as allowed in this Agreement, and only for the purposes of arbitration and
related proceedings pursuant to this Agreement, and for no other purpose
whatsoever.  Accordingly, without limitation, Arbitration Information may not be
disclosed:  (1) to any judicial, governmental, regulatory, administrative,
arbitral, corporate, or other entity not administering arbitration under this
Agreement; (2) to any member of the general public; or (3) to the media;
provided, however, that Arbitration Information may be disclosed to (A) the
arbitration Parties and their respective advisors, consultants and experts (and
such Parties’ authorized employees and agents); (B) the arbitrator and
arbitration administrator (and their authorized staffs); (C) fact witnesses
reasonably expected to offer relevant evidence in an arbitration proceeding, and
(D) a court of competent jurisdiction in an action to enforce arbitration or an
arbitration order under this Agreement, or as otherwise required by a court of
competent jurisdiction or by a governmental, administrative or regulatory body
with apparent jurisdiction to order disclosure.  The arbitrator shall, upon
request, issue all prescriptive orders as may be required to enforce and
maintain this covenant of confidentiality during the course of the arbitration
and after the conclusion of same so that the result and underlying data,
information, materials, and other evidence are forever withheld from public
dissemination with the exception of its subpoena by a court of competent
jurisdiction in an unrelated proceeding brought by a third party or a
requirement of its disclosure by a governmental, administrative or regulatory
body with apparent jurisdiction to order disclosure.  The consideration for this
Agreement includes the Parties’ mutual agreement to arbitrate their Disputes. 
This Section 25 shall be construed and enforced under the Federal Arbitration
Act, 9 U.S.C. §§ 1 et seq.

 

* * * * *

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Separation and General
Release Agreement effective as of the date of the last signature affixed below
or as otherwise provided in this Agreement.

 

READ CAREFULLY BEFORE SIGNING

 

I have read this Separation and General Release Agreement and have had the
opportunity to consult legal counsel prior to my signing of this Agreement.  I
understand that by executing this Agreement I will relinquish certain rights and
demands I may have against the Releasees or any of them.

 

DATED:

        11/13/09

 

By:

 /s/ Thomas M. Zarrella

 

 

Thomas M. Zarrella

 

 

 

 

*  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  * 
*  *  *  *  *  *  *  *  *

 

 

DATED:

        11/13/09

 

GT SOLAR INCORPORATED

 

 

 

 

 

By:

 /s/ Hoil Kim

 

 

Hoil Kim

 

 

Vice President, General Counsel and Secretary

 

[Signature Page to Thomas M. Zarrella Separation Agreement]

 

--------------------------------------------------------------------------------